Citation Nr: 0843682	
Decision Date: 12/18/08    Archive Date: 12/23/08

DOCKET NO.  07-01 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for removal of the left 
testicle.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for atherosclerotic 
heart disease.  

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for cataracts, also 
claimed as blindness.  

4.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for prostate cancer.  

5.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for fibrocystic disease 
of the left breast.  

6.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral hearing 
loss.  

7.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for edema of the lower 
extremities.  

8.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for beriberi with 
swollen feet.  

9.  Entitlement to recognition of the veteran as a former 
prisoner of war (POW) for Department of Veterans Affairs 
purposes..  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel


INTRODUCTION

The veteran had active service from February 16, 1941 to 
April 9, 1942, when he escaped from the Japanese Army.  He 
was then discharged on March 3, 1945.  He was in the Army of 
the United States (AUS) from March 1945 to June 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from September 2005 and April 2007 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Manila, the Republic of the Philippines.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Evidence received since the October 2004 Board denial is 
duplicative or cumulative of evidence previously considered 
or does not relate to unestablished facts necessary to 
substantiate the claims for service connection for removal of 
the left testicle, atherosclerotic heart disease, cataracts, 
prostate cancer, fibrocystic disease of the left breast, 
bilateral hearing loss, edema of the lower extremities, and 
beriberi with swollen feet.  

2.  The appropriate service department has certified that the 
veteran was not a POW; there is no service department record 
that indicates otherwise; and the evidence of record, raises 
no reasonable basis upon which to question the service 
department determination that the veteran was not a POW.  


CONCLUSIONS OF LAW

1.  The August 2000 decision denying service connection for 
removal of the left testicle, atherosclerotic heart disease, 
cataracts, prostate cancer, fibrocystic disease of the left 
breast, bilateral hearing loss, edema of the lower 
extremities, and beriberi with swollen feet was affirmed by 
the Board in October 2004 and is therefore final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.160(d), 
20.200, 20.302, 20.1103 (2008).   

2.  No new and material evidence has been received since the 
August 2000 rating decision to reopen a claim for service 
connection for removal of the left testicle, atherosclerotic 
heart disease, cataracts, prostate cancer, fibrocystic 
disease of the left breast, bilateral hearing loss, edema of 
the lower extremities, and beriberi with swollen feet.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).

3.  The appellant does not meet the legal criteria for 
recognition as a former POW for VA purposes.  38 U.S.C.A. § 
101(32) (West 2002); 38 C.F.R. § 3.1(y) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. 
§§  3.102, 3.156(a), 3.159, 3.326(a).  That is, by letters 
dated in May 2005, July 2005, and January 2007, the RO 
advised the veteran of the evidence needed to substantiate 
his claims and explained what evidence VA was obligated to 
obtain or to assist the veteran in obtaining and what 
information or evidence the veteran was responsible for 
providing.  Thus, the Board finds that the RO has provided 
all notice required by the VCAA.  38 U.S.C.A. § 5103(a).  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board observes that the RO issued a VCAA notice letter 
prior to initially adjudicating his claims, the preferred 
sequence.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004) (Pelegrini II).  

The Board notes that in a January 2007 letter, the veteran 
was informed that disability ratings and effective dates 
would be assigned if his claims were granted.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

The January 2007 VCAA notice letter informed the veteran of 
what constituted new and material evidence.  The veteran was 
informed that new evidence must be evidence that was 
submitted to VA for the first time, that was not cumulative 
or tended to reinforce a previously established point.  He 
was informed that material evidence must pertain to the 
reason the claims were previously denied.  Therefore, there 
is no prejudice to the veteran.  Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  

Notice errors, such as inadequate content or timing, are 
presumed prejudicial unless VA shows that the errors did not 
affect the essential fairness of the adjudication.  To 
overcome the burden of prejudicial error, VA must show (1) 
that any defect was cured by actual knowledge on the part of 
the veteran; (2) that a reasonable person could be expected 
to understand from the notice what was needed; or, (3) that a 
benefit could not have been awarded as a matter of law.  
Sanders v. Nicholson, 487 F. 3d 881 (2007).  

Since providing the veteran additional VCAA notices in 
January 2007, the RO readjudicated the veteran's claims in 
the August 2007 statement of the case (SOC) and May 2008 
supplemental statement of the case (SSOC).  This is important 
to note because the Federal Circuit Court has held that a SOC 
or SSOC can constitute a "readjudication decision" that 
complies with all applicable due process and notification 
requirements if adequate VCAA notice is provided prior to the 
SOC or SSOC.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 
(Fed. Cir. 2007) (Mayfield IV).  As a matter of law, the 
provision of adequate VCAA notice prior to a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).

If there arguably is any deficiency in the notice to the 
veteran or the timing of the notice it is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding the Board had erred by relying on various post-
decisional documents for concluding adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court nonetheless determined the evidence established the 
veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).  

That is to say, if there was any deficiency in the notice to 
the veteran, the Board finds that the presumption of 
prejudice on VA's part has been rebutted:  (1) based on the 
communications sent to the veteran over the course of this 
appeal, he clearly has actual knowledge of the evidence he is 
required to submit; and (2)  based on his contentions and the 
communications provided to him by VA over the course of this 
appeal, he is reasonably expected to understand from the 
notices provided what was needed.  Sanders v. Nicholson, 487 
F.3d 881 (2007), petition for cert. filed, No. 07-1209 (S. 
Ct. Mar. 21, 2008).

The veteran asserted that Board's October 2004 decision 
contained clear and unmistakable error (CUE).  As a 
preliminary matter, the Board finds that the Veterans Claims 
Assistance Act of 2000 (VCAA) is not applicable to the issue 
of clear and unmistakable error.  The Court has held that the 
VCAA does not apply to CUE actions.  See Livesay v. Principi, 
15 Vet. App. 165 (2001)(en banc) (holding VCAA does not apply 
to Board CUE motions); Baldwin v. Principi, 15 Vet. App. 302 
(2001) (holding VCAA does not apply to RO CUE claims).

With respect to the duty to assist, the RO has secured the 
veteran's service medical records (SMRs), VA medical records, 
and private medical records.  As there is no other indication 
or allegation that relevant evidence remains outstanding, the 
Board finds that the duty to assist has been met.  
38 U.S.C.A. § 5103A.  

New and Material Evidence Claims

In October 2004, the Board denied the veteran's claims for 
removal of the left testicle, atherosclerotic heart disease, 
cataracts, prostate cancer, fibrocystic disease of the left 
breast, bilateral hearing loss, edema of the lower 
extremities, and beriberi with swollen feet.  The veteran did 
not appeal the decision.  Therefore, the October 2004 Board 
decision is final.  When a rating decision issued by the RO 
is affirmed by the Board, that determination is considered 
final.  See 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 
20.1104 (2008).  This, in turn, means there must be new and 
material evidence submitted after the final decision in order 
to reopen the claims and warrant further consideration of 
it/them on a de novo basis.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156; see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).

The Board must determine whether new and material evidence 
has been submitted since the Board decision, before 
proceeding further, because this preliminary determination 
affects the Board's legal jurisdiction to reach the 
underlying claim to adjudicate it de novo.  See Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

If new and material evidence is presented or secured with 
respect to a claim that has been denied, VA must reopen the 
claim and review its former disposition.  38 U.S.C.A. § 5108.  
The veteran filed his claim after August 29, 2001.  
Therefore, under the revised standards (effective for 
petitions to reopen filed on or after August 29, 2001), new 
evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence already of record at the time of the last prior 
final denial of the claim sought to be opened.  It must raise 
a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).   

In determining whether evidence is "new and material," the 
credibility of the new evidence must be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. 
Brown, 7 Vet. App. 216 (1994) ("Justus does not require the 
Secretary to consider the patently incredible to be 
credible").  

The evidence to be considered in making this new and material 
determination is that added to the record since the last 
final denial on any basis.  Evans v. Brown, 9 Vet. App. 273 
(1996).

Evidence received since the October 2004 Board denial 
consists of a transcript from the veteran's July 2008 Travel 
Board hearing, statements from the veteran, VA treatment 
records, duplicate private medical records, new private 
medical records, the veteran's post-traumatic stress disorder 
questionnaire, and duplicates of two statements from the 
veteran's friends.  

With the exception of the duplicate private medical records 
and statements from the veteran's friends, all the evidence 
listed above is new, in that it has not been submitted to VA 
before.  However, the Board finds that the evidence is not 
new and material because it does not relate to unestablished 
facts necessary to substantiate the claims.  38 C.F.R. 
§ 3.156(a).  Specifically, none of the evidence received 
shows that the veteran has a current diagnosis of beriberi or 
indicates that the other claimed disabilities were incurred 
during, or aggravated by, his military service, which ended 
over 60 years ago.  

Some of the VA and private medical records show treatment for 
the claimed disabilities.  However, they do not provide a 
link between the claimed disabilities and the veteran's 
period of military service.  Therefore, they are not material 
evidence.  See Morton v. Principi, 3 Vet. App. 508 (1992) 
(per curiam) (medical records describing veteran's current 
condition are not material to issue of service connection and 
are insufficient to reopen claim for service connection based 
on new and material evidence).

While the veteran is competent to relate his symptoms to a 
physician, the veteran is not competent to make the medical 
determination that his symptoms were caused or aggravated by 
his military service.  See Barr v. Nicholson, 21 Vet. App. 
303 (2007); Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Indeed, in 
Moray v. Brown, 5 Vet. App. 211 (1993), the Court noted that 
laymen are not competent to offer medical opinions or 
diagnoses and that such evidence does not provide a basis on 
which to reopen a claim for service connection.  Moreover, in 
Elkins v. Brown, 5 Vet. App. 474 (1993), the Court 
determined, in part, that two private nexus opinions were not 
"material" with respect to reopening a claim for service 
connection because there was no indication that either 
physician had established the nexus on a basis separate from 
the veteran's reported medical history during his military 
service, which was unsupported by clinical findings.

Accordingly, the Board finds no new and material evidence to 
reopen the claims for service connection for removal of the 
left testicle, atherosclerotic heart disease, cataracts, 
prostate cancer, fibrocystic disease of the left breast, 
bilateral hearing loss, edema of the lower extremities, and 
beriberi with swollen feet.  The claims are not reopened.  
38 U.S.C.A. § 5108.  

In the absence of new and material evidence, the benefit-of-
the-doubt rule does not apply, and the petition to reopen the 
claims must be denied.  See Annoni v. Brown, 5 Vet. App. 463, 
467 (1993).

Status as a POW

As a preliminary matter, in November 2006, the veteran 
asserted that there was CUE in the August 2005 administrative 
decision that denied him status as a former POW.  He argued 
that he was not a civilian after he escaped detention in 
April 1942, and that his constituted CUE.  

The United States Court of Appeals for Veterans Claims 
(Court), established a three-prong test defining CUE.  The 
three prongs are: (1) either the correct facts, as they were 
known at the time, were not before the adjudicator or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied; (2) the error must be undebatable and of 
the sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made and (3) a 
determination that there was CUE must be based on the record 
and law that existed at the time of the adjudication in 
question.  See Damrel v. Brown, 6 Vet. App. 242, 245 (1994); 
Russell v. Principi, 3 Vet. App. 310, 314 (1992).  

"In order for there to be a valid claim of [CUE], . . . 
[t]he claimant, in short, must assert more than a 
disagreement as to how the facts were weighed or evaluated."  
Id.; see also Eddy v. Brown, 9 Vet. App. 52, 54 (1996).  An 
asserted failure to evaluate and interpret correctly the 
evidence is not clear and unmistakable error.  See Id.; 
Damrel v. Brown, 6 Vet. App. 242, 245-246 (1994).  "[I]t is 
a very specific and rare kind of 'error.'  It is the kind of 
error, of fact or of law, that when called to the attention 
of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Thus, even 
where the premise of error is accepted, if it is not 
absolutely clear that a different result would have ensued, 
the error complained of cannot be, ipso facto, [CUE]."  Fugo 
v. Brown, 6 Vet. App. 40, 43-44 (1993) (emphasis in the 
original).  The failure to fulfill the duty to assist cannot 
constitute CUE.  See Crippen v. Brown, 9 Vet. App. 412, 424 
(1996); Caffrey v. Brown, 6 Vet. App. 377 (1994).  

The record to be reviewed for CUE must be based on the record 
and the law that 
existed at the time of the August 2005 administrative 
decision.  38 C.F.R. § 3.105.  

The veteran disagrees with how the evidence was evaluated by 
the RO, which can never form the basis of a finding of CUE.  
The Court has held that in "order for there to be a valid 
claim of [CUE], . . . [t]he claimant, in short, must assert 
more than a disagreement as to how the facts were weighed or 
evaluated."  Russell, 3 Vet. App. at 313-14; see also Eddy, 
9 Vet. App. at 54.  

The veteran has not advanced a legitimate theory of CUE with 
regard to his claim for status as a former POW.  

In June 1948, the U. S. Army sent the RO a form stating that 
the veteran had no time lost under the Missing Persons Act, 
and that the veteran's and his father's loyalty were not in 
question.  

The service certification issued by the National Personnel 
Records Center (NPRC) in September 1951 showed that the 
veteran enlisted with the Regular Philippine Scouts on 
February 16, 1941.  His service was broken down as follows: 
he served on active duty from February 16, 1941 to April 9, 
1942, when he became an escapee.  Then he was found to be not 
under military control from April 10, 1942 to March 3, 1945.  
He had one day of active duty on March 3, 1945, when he was 
discharged.  He then joined the AUS from March 1945 to June 
1946.  

An August 2005 Administrative Decision in the claims file 
includes the decision that the veteran may not be recognized 
as a former POW.  Specifically, this decision notes that the 
evidence of record is insufficient to support a finding that 
the veteran meets the criteria of a former POW in accordance 
with 38 C.F.R. § 3.1(y).  

At his July 2008 Travel Board hearing, the veteran testified 
that he was a POW after his unit surrendered to the Japanese 
in 1942, and that he participated in the Bataan death march.  
He stated that while his unit prepared to surrender, they 
were fired upon by Japanese soldiers, and he fled with some 
fellow soldiers.  While they were fleeing, they found 
civilians who were evacuating and they were provided with 
civilian clothes. They reached Bataan and were mixed with 
other soldiers who had surrendered.  The veteran and some 
fellow soldiers managed to separate from the Bataan death 
march and mix again with civilian detainees.  Three days 
after mixing with the civilians, he escaped from a detention 
center.  

The term "former prisoner of war" for VA purposes means a 
person who, while serving in the active military, naval, or 
air service, was forcibly detained or interned in line of 
duty by an enemy or foreign government, the agents of either, 
or a hostile force.  38 U.S.C.A. § 101(32); 38 C.F.R. § 
3.1(y).

VA will accept the findings of the appropriate service 
department that a person was a POW during a period of war 
unless a reasonable basis exists for questioning it.  38 
C.F.R. § 3.1(y).

In this case, the veteran essentially contends that he 
surrendered to the Japanese forces on April 9, 1942, and was 
held as a POW.

In support of his contention that he was a POW, he named five 
people who were with him during his purported incarceration.  
Two of the men had VA claims folders.  One man's folder was 
retired to a repository and not searched, but his name was 
listed in a POW microfiche.  The other man's folder did not 
provide information to support the veteran's claim.  The 
remaining three men submitted affidavits but no evidence 
could verify that they were with the veteran during his 
purported detention.  The list of names the veteran provided 
does not raise a reasonable basis upon which to question the 
service department findings.  Additionally, the veteran's 
name was not on the POW microfiche.  

The service department certification that the veteran was not 
a POW, the apparent absence of the veteran's name among 
records of those in the Philippines who were POWs and with 
consideration of the evidence of record reflecting that the 
appellant failed to even note he was a POW with his original 
claim for VA benefits, the Board finds that the evidence of 
record raises no reasonable basis upon which to question the 
service department determination that the veteran was not a 
POW.  As such, the veteran claim of entitlement to 
recognition as a former prisoner of war must be denied.




ORDER

As no new and material evidence has been submitted, the claim 
for service connection for removal of the left testicle is 
not reopened

As no new and material evidence has been submitted, the claim 
for service connection for atherosclerotic heart disease is 
not reopened.  

As no new and material evidence has been submitted, the claim 
for service connection for cataracts is not reopened.  

As no new and material evidence has been submitted, the claim 
for service connection for prostate cancer is not reopened.  

As no new and material evidence has been submitted, the claim 
for service connection for fibrocystic disease of the left 
breast is not reopened.  

As no new and material evidence has been submitted, the claim 
for service connection for bilateral hearing loss is not 
reopened.  

As no new and material evidence has been submitted, the claim 
for service connection for edema of the lower extremities is 
not reopened.  

As no new and material evidence has been submitted, the claim 
for service connection for beriberi with swollen feet is not 
reopened.  

Entitlement to recognition of the veteran as a former 
prisoner of war for Department of Veterans Affairs purposes 
is denied.



____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


